Citation Nr: 9927608	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a substance abuse 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  The veteran had active service from January 1953 to 
January 1956, and from April 1956 to April 1959.

As an initial matter, the Board notes that the veteran raised 
a claim for service connection for a low back disability in a 
VA Form 9 received in January 1994.  The veteran's 
representative stated that the veteran wished to pursue this 
claim at the time of a June 1999 appearance on the veteran's 
behalf before the undersigned member of the Board at the RO.  
The veteran's representative also submitted a statement from 
the veteran consistent with his desire to pursue to low back 
claim and the veteran requested additional time to submit 
evidence.  A March 1982 rating decision denied service 
connection for a low back disorder, and that the Board does 
not currently have jurisdiction over this issue.  Acordingly, 
the matter is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran has requested that his appeal for service 
connection for substance abuse be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(1998).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).

In a statement by the veteran received during the appearance 
by his representative in June 1999, the veteran asked to 
withdraw his appeal as to all matters except service 
connection for a low back disability.  Accordingly, there 
remains no allegation of errors of fact or law for appellate 
consideration with respect to the claim for service 
connection for substance abuse.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.

At the June 1999 appearance, the veteran's representative 
also stated that the veteran did not wish to pursue any other 
matters for appeal, in particular compensation claims for 
various residuals of radiation treatment at a VA medical 
center which had also been raised in the veteran's 
substantive appeal regarding service connection for substance 
abuse.  The issues were addressed by the RO in a March 1997 
rating decision.  Although it was unclear from preliminary 
review at the time of the appearance by the veteran's 
representative in June 1999, it is apparent that no further 
action is necessary by the Board in this decision since the 
claims had not been developed for appellate review.  






ORDER

The appeal for service connection for substance abuse is 
dismissed.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

